26 Mich. App. 357 (1970)
182 N.W.2d 635
PEOPLE
v.
McGILMER
Docket No. 8,198.
Michigan Court of Appeals.
Decided August 28, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, *358 Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Gerard A. Poehlman, Assistant Prosecuting Attorney, for the people.
Raymond L. Miller, for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
PER CURIAM.
On February 28, 1969, defendant was arraigned and charged with robbery armed, MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). On July 10, 1969, defendant pled guilty to the included offense of robbery unarmed, MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). On July 18, 1969, defendant was sentenced to a term of 10 to 15 years imprisonment. At the time of sentencing the court referred to a copy of defendant's past criminal record which was predominantly a juvenile record.
On appeal, defendant contends that it was improper for the court to examine his juvenile record as this practice is prohibited by MCLA § 712A.23 (Stat Ann 1962 Rev § 27.3178 [598.23]). This statute prohibits the use of juvenile records as evidence against the child. Recent cases have held that use of records in post-conviction proceedings is not an evidentiary use. People v. Coleman (1969), 19 Mich. App. 250, 256; People v. Matthews (1970), 22 Mich. App. 619.
It was proper for the court to review defendant's juvenile record for the purpose of determining the sentence to be imposed. The acceptance of the plea and the imposition of sentence is, therefore, affirmed.
Affirmed.